Application in the nature of mandamus unanimously denied and the petition dismissed, without costs and without disbursements. Concur — Markewich, J. P,, Nunez, Tilzer and Capozzoli, JJ.; Murphy, J., concurs in the following memorandum : Although mandamus does not lie, it does seem that the problem presented should be resolved reasonably. Counsel was retained on September 4, 1973, and, since no motion practice had been engaged in, requested 30 days to make motions addressed to the indictment as well as for discovery. This was denied as was a reargument brought on in October, wherein the court adhered to its original decision. A court’s absolute refusal to permit any pretrial motions months in advance of a trial date under the circumstances presented is without justification. It is not in the interests of justice and will certainly be a point that this court must ultimately consider should there be a conviction.